Appeal from an order denying application to vacate a written demand for a statement of receipts and disbursements, etc., served by a carpentry contractor upon the owner of an improvement to real property under subdivisions (4) and (5) of section 36-d of the Lien Law. Order affirmed, with $10 costs and disbursements. There appears to be no authority for the making of a motion to vacate the demand, such as the one here made, particularly since no action or proceeding is at present pending. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.